 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MIKE WILLIAMS MELENDEZ,                            No. 2:19-cv-2225 DB P
12                      Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   UNKNOWN,
15                      Defendant.
16

17          On November 4, 2019, plaintiff, a state prisoner at California Medical Facility, filed a

18   letter with the court indicating that he intended to commit suicide. ECF No. 1. At that time, no

19   other pleadings were filed by the plaintiff.1

20          On December 5, 2019, having considered the possibility that plaintiff might have wished

21   to file a complaint as well, the court directed plaintiff to file a complaint along with an application

22   to proceed in forma pauperis. Plaintiff was given thirty days within which to do so. See ECF No.

23   7 at 2. At that time, plaintiff was cautioned that failure to file the documents within the period

24   would result in a recommendation that this matter be dismissed. See id. at 2.

25   ////

26
27   1
       In response to plaintiff’s letter, on November 6, 2019, the court directed that the letter be served
     on Supervising Deputy Attorney General Monica Anderson, and that she forward plaintiff’s letter
28   to the appropriate mental health and correctional staff. See ECF No. 3.
                                                      1
 1           More than thirty days have passed, and plaintiff has neither filed the requested documents

 2   nor responded to the court’s order in any way. In order to commence an action, plaintiff must file

 3   a complaint as required by Rule 3 of the Federal Rules of Civil Procedure, and plaintiff must

 4   either pay the required filing fee or file an application requesting leave to proceed in forma

 5   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). Because plaintiff has not filed either document to

 6   date, the court presumes that he does not wish to take any action in this court.

 7           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

 8   District Court Judge to this action.

 9           IT IS FURTHER RECOMMENDED that this matter be DISMISSED without prejudice

10   for failure to prosecute.

11           These findings and recommendations are submitted to the United States District Court

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen

13   days after being served with these findings and recommendations, plaintiff may file written

14   objections with the court. Such a document should be captioned “Objections to Magistrate

15   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

16   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

17   F.2d 1153 (9th Cir. 1991).

18   Dated: January 20, 2020

19

20
21

22   DB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/mele2225.nocompl.of&r
23

24

25

26
27

28
                                                           2
